Case:19-19802-JGR Doc#:314-4 Filed:12/11/20              Entered:12/11/20 17:24:16 Page1 of 1



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLORADO

 IN RE:                                       )
                                              )      Case No. 19-19802-JGR
 PEAK SERUM, INC.                             )
 EIN: XX-XXXXXXX                              )      Chapter 11
                                              )
 Debtor.                                      )
                                              )



            ORDER APPROVING APPOINTMENT OF CHAPTER 11 TRUSTEE


          The Court having considered the Application of the United States Trustee for entry of an
 Order approving appointment of Jay Roderick as Chapter 11 Trustee in the above-captioned
 case, it is hereby

          ORDERED that the appointment is approved.



 Dated: _______________                              BY THE COURT:


                                                     ___________________________
                                                     Joseph G. Rosania, Jr.
                                                     United States Bankruptcy Court
